DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed 12/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (a copy of GB 2553773 and EP 2179967 were not provided); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
The amendments filed in Applicant’s submission filed on 12/23/2021 are acknowledged. Claims 3, 7, 12-13 and 16 are canceled and claim 22 is a newly submitted claim; therefore, claims 1-2, 4-6, 8-11, 14-15 and 17-22 remain pending and are the claims addressed below. The objections previously set forth in the 06/25/2021 Office action are withdrawn in view of Applicant’s amendments to the claims. 
Claim Objections
Claim 22 is objected to because of the following informalities: the recitation “attached to an upper surface the outwardly extending rim” in line 2 should read “attached to an upper surface of the outwardly extending rim”. Appropriate correction is required.

Claim Interpretation
Claims 1-2, 4-6, 8-11, 14-15 and 17-22 are directed towards a product/apparatus (i.e., a capsule of combustible material). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Applicant’s cancelation of claim 12 and amendment to claim 20 overcome the rejections previously made; therefore, the rejections made under this section in the 06/25/2021 Office action are withdrawn.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22: there is insufficient antecedent basis for the recitation “the lid” in line 2 of the claim, rendering the claim indefinite as it is not clear what structure “the lid” is referring to. For the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 8-10, 14-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sahara Smoke, "Sahara Vortex Smoking System," August 2013; herein referred to as Sahara Smoke; https://web.archive.org/web/20130826053950/http://www.saharasmokewholesale.com/store/sahara-vortex-smoking-system; of record) in view of PORTZ et al. (US 2015/0075544; of record) and further in view of LEONARD et al. (US 2004/0124988). 
As to claim 1: Sahara Smoke discloses the claimed capsule of combustible material comprising a capsule body having a top surface and a bottom surface being concave and delimited at its outer edge by a rim (see annotated FIG. 1 below). Additionally, Sahara Smoke discloses the claimed combustible material supported by the top surface (see annotated FIG. 1 below, specifically “shisha juice”) and the claimed plurality of holes extending through the top and bottom surface of the capsule body (see annotated FIGs. 1-2 below). 

    PNG
    media_image1.png
    665
    660
    media_image1.png
    Greyscale


However, PORTZ teaches a water pipe head comprising a capsule including smokable material and having a first surface with openings, which is directed towards a guiding element for guiding smoke from the capsule to a water pipe (i.e., hookah apparatus), and an opposing second surface with openings, which is directed away from the guiding element for generating smoke ([0005]). PORTZ further teaches the water pipe head including a capsule being a disposable element which can be directly or indirectly arranged on a water pipe (i.e., a capsule for insertion into a hookah apparatus) ([0011]); where it is preferable, according to the teaching in PORTZ, that at least one of the base element and the cap element comprising the capsule are a metal element, in particular an aluminum element (i.e., a metallic capsule body) ([0012]). 
Moreover, PORTZ teaches water pipe head 2 with a capsule 12 including smoking material 10; the capsule 12 comprising base element 5 and a cap element 4, where the base element 5 comprises a first surface 16 with openings 17 ([0083]; FIG. 3); where the cap element 4 covers the base element 5 of the capsule 12 (FIG. 3). Additionally, the cap element 4 in PORTZ comprises a second surface 13, which opposes the first surface 16, with openings 14 (i.e., air permeable) ([0084]; FIG. 3). The water pipe head 2 taught by PORTZ further comprises a first sealing element 6 being detachably attached to the first surface of the capsule 12 for sealing the openings 17 of the first surface 16 and a second sealing element 3 (i.e., a lid for containing the combustible material in the capsule) being detachably attached to the second surface 13 of the capsule for sealing the openings 14 of the second surface 13 ([0086]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the sealing element, the cap element with openings, and capsule being a metal element, preferentially aluminum, taught by PORTZ into Sahara Smoke for the following reasons: (i) PORTZ recognizes doing so to be advantageous as the sealing elements provide an airtight sealing ([0015]) which means the smokable material is less influenced by the surrounding atmosphere, leading to a water pipe head with smokable material having an improved quality ([0010]); (ii) the cap element with openings is beneficial as it aids in generating smoke for consumption as ([0005]) as recognized by PORTZ; and (iii) it has been held to be within the ordinary skill of one in the art to select a known material on the basis of its suitability for the intended use, and in this case one would have been motivated to have a the capsule being made from aluminum for the purpose of having a water pipe head (and therefore a capsule [0083]) being a disposable element ([0011]) ultimately providing smokable material having a better quality ([0004]) as recognized by PORTZ. 
Sarah Smoke, modified by PORTZ, fail to disclose the claimed identifier tag comprising digital information to be read by a hookah apparatus in use, the digital information comprising a unique identification key or code and heating instructions for the capsule. 
However, LEONARD teaches products having RFID tags (i.e., identifier tag) to provide information to product consumers (title). LEONARD further teaches RFID tags being attached to a product containing information regarding the product (i.e., digital information) and the RFID tags communicating this information to a reader; the information including age of the product, the amount of product left and preparation or care instruction for the product (i.e., digital information comprising a 
Thus, Sahara Smoke modified by PORTZ and LEONARD read on the claimed identifier tag comprising digital information to be read by a hookah apparatus in use, the digital information comprising a unique identification key or code and heating instructions for the capsule. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the RFID tags transmitting information regarding the heating regimen of flowable products taught by LEONARD into Sahara Smoke modified thus far. LEONARD recognizes so to be advantageous as an RFID tag, typically including an antenna and an integrated surface which can be placed on any product ([0030]), allows consumers the ability to track the condition and amount of a product ([0004]). 
As to claim 2: Sahara Smoke, PORTZ and LEONARD remain as applied above and therefore read on the claimed protrusion in the top surface, the protrusion comprising a side wall and a protrusion peak, the protrusion peak being below a plane defined by the rim; and a plurality of holes provided in the side wall of the protrusion (see annotated FIG. 2 below). 

    PNG
    media_image2.png
    665
    660
    media_image2.png
    Greyscale

As to claim 4: Sahara Smoke, PORTZ and LEONARD remain as applied above and therefore read on the claimed plurality of holes being provided annularly around the protrusion, proximate to a half-way point between the top surface and the protrusion peak (see annotated FIGs. 1-2 above). 
As to claim 5: Sahara Smoke, PORTZ and LEONARD remain as applied above and therefore read on the claimed liquid from the combustible material is present in use within the metallic capsule body (see annotated FIGs. 1-2 above, “shisha juice”).
As to claim 6: Sahara Smoke, PORTZ and LEONARD remain as applied above and therefore read on the claimed protrusion being hollow (see annotated FIGs. 1-2 above). 
As to claim 8: Sahara Smoke, PORTZ, and LEONARD remain as applied above and therefore read on the claimed identifier tag being one of an optical tag or a radio frequency identifier (RFID) tag (see [0030] of LEONARD), for similar motivation discussed in the rejection of claim 1.
As to claim 9: Sahara Smoke, PORTZ, and LEONARD remain as applied above and therefore read on the claimed identifier tag configured to change once the capsule has been used (see [0032]; [0037] of LEONARD), for similar motivation discussed in the rejection of claim 1.
As to claim 10: Sahara Smoke, PORTZ, and LEONARD remain as applied above and therefore read on the claimed identifier tag being writable with digital information upon use (see [0015] of LEONARD), for similar motivation discussed in the rejection of claim 1.
As to claim 14: Sahara Smoke, PORTZ and LEONARD remain as applied above. Sahara Smoke, modified by PORTZ, further teach the claimed bottom surface comprising a sealing element (see PORTZ [0092] - the guiding element portion 8 of the capsule having a holding element 9 for holding the guiding element on the water pipe 1, the holding element 9 can be a rubber bush, i.e., sealing element/O-ring), for similar motivation discussed in the rejection of claim 1.
As to claim 15: Sahara Smoke, PORTZ and LEONARD remain as applied above. Sahara Smoke, modified by PORTZ, further teach the claimed sealing element being an O-ring (see PORTZ [0092] - the guiding element portion 8 of the capsule having a holding element 9 for holding the guiding element on the water pipe 1, the holding element 9 can be a rubber bush, i.e., sealing element/O-ring), for similar motivation discussed in the rejection of claim 1.
As to claim 17: Sahara Smoke, PORTZ and LEONARD remain as applied above and therefore reads on the claimed protrusion being dome shaped (see annotated FIGs. 1-2 above).
As to claim 18: Sahara Smoke, PORTZ and LEONARD remain as applied above and therefore read on the claimed protrusion being dome shaped, and wherein a trough surrounds the protrusion and liquid is accommodated in the trough (see annotated FIG. 2 above). 
As to claim 19: Sahara Smoke, PORTZ and LEONARD remain as applied above and therefore reads on the claimed plurality of holes being provided at a higher elevation than the liquid (see annotated FIGs. 1-2 above).
As to claim 20: Sahara Smoke, PORTZ and LEONARD remain as applied above. Sahara Smoke, modified by PORTZ and LEONARD, further teach the claimed combustible material being piled above the plurality of holes as illustrated in annotated FIG. 3 below from Sahara Smoke, as the shisha juice (i.e., 
As to claim 21: Sahara Smoke, PORTZ and LEONARD remain as applied above and therefore read on the claimed rim being provided with a rolled section (see annotated FIG. 3 below). 

    PNG
    media_image3.png
    571
    507
    media_image3.png
    Greyscale

As to claim 22: Sahara Smoke, PORTZ and LEONARD remain as applied above and therefore read on the claimed rim being an outwardly extending rim and the lid being attached to an upper surface of the outwardly extending rim (see the rejection of claim 1 and claim 21 above). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sahara Smoke, "Sahara Vortex Smoking System," August 2013; herein referred to as Sahara Smoke; https://web.archive.org/web/20130826053950/http://www.saharasmokewholesale.com/store/sahara-vortex-smoking-system; of record) in view of PORTZ et al. (US 2015/0075544; of record) and further in view of LEONARD et al. (US 2004/0124988) and MARTIN et al. (US 2006/0145863; of record). Sahara Smoke, PORTZ, and LEONARD teach the subject matter of claim 1 above under 35 USC 103.
As to claim 11: Sahara Smoke, PORTZ, and LEONARD remain as applied above. Sahara Smoke, modified thus far, fails to disclose the claimed identifier tag comprising material configured to change appearance upon reaching a predetermined temperature. 
However, MARTIN teaches an RFID tag with visual environmental condition monitoring (title). MARTIN further teaches the RFID tag intended to be associated with a host product, for example a package containing a perishable product, which RFID tag is provided with a visually readable environment condition exposure indicator (abstract), where the visual indicator can sense the exposure of the RFID tag to an environmental condition e.g. temperature, experienced by the host product providing a visual indication, e.g. a color change, readable externally of the RFID tag of the sensed environment (i.e., identifier tag comprises material configured to change appearance upon reaching a predetermined temperature) (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the change in color via temperature in regards to the RFID tag taught by MARTIN into the RFID tag of Sahara Smoke modified thus far. Doing so is advantageous as it enables an RFID tag able to detect and report environmental conditions ([0018]) as taught by MARTIN. 

Response to Arguments
Applicant’s arguments, see page 9, filed 12/23/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art reference found in an updated search necessitated by the amendments made to the claims; specifically, LEONARD et al. (US 2004/0124988) as applied in the rejections above, as this reference was found to read on the limitation related to an identifier tag comprising digital information comprising heating instructions for a product (i.e., capsule). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743